

116 HCON 47 IH: Celebrating the 50th anniversary of the Apollo 11 Moon landing.
U.S. House of Representatives
2019-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 47IN THE HOUSE OF REPRESENTATIVESJune 6, 2019Mr. Babin (for himself and Ms. Kendra S. Horn of Oklahoma) submitted the following concurrent resolution; which was referred to the Committee on Science, Space, and TechnologyCONCURRENT RESOLUTIONCelebrating the 50th anniversary of the Apollo 11 Moon landing.
	
 Whereas, on May 25, 1961, President John F. Kennedy, Jr., before a joint session of Congress, declared, Now it is time to take longer strides—time for a great new American enterprise—time for this Nation to take a clearly leading role in space achievement, which in many ways may hold the key to our future on Earth, setting the goal of sending astronauts to the Moon and returning them safely to the Earth;
 Whereas the National Aeronautics and Space Administration (in this preamble referred to as NASA) mobilized and established the Apollo space program to meet the goal set by President Kennedy; Whereas the Apollo space program built on the achievements of the prior space programs of NASA, including the Mercury and Gemini missions;
 Whereas the successful Moon landing honored the tragic sacrifice of every astronaut whose life had previously been lost in the service of United States spaceflight research, including—
 (1)Roger B. Chaffee, Virgil I. Gus Grissom, and Edward H. White II, the astronauts whose lives were lost during pre-flight tests for Apollo 1; and
 (2)Theodore C. Freeman, Charles A. Bassett II, Elliot See, Jr., Robert H. Lawrence, Jr., Michael J. Adams, and Clifton C. Williams, Jr.;
 Whereas the crew of the Apollo 11 mission consisted of— (1)Neil Armstrong, Mission Commander;
 (2)Edwin E. Buzz Aldrin, Lunar Module Pilot; and (3)Michael Collins, Command Module Pilot;
 Whereas James A. Lovell, Jr., Fred W. Haise, Jr., and William A. Anders stood ready to support or stand in for the Apollo 11 crew;
 Whereas, on July 16, 1969, the Apollo 11 crew launched from the NASA Launch Operations Center, now known as the John F. Kennedy Space Center, aboard a Saturn V rocket;
 Whereas, on July 20, 1969, Neil Armstrong and Buzz Aldrin landed the Eagle Lunar Module on the surface of the Moon, and Neil Armstrong said to Mission Control in Houston, Texas, Houston, Tranquility Base here. The Eagle has landed.;
 Whereas, when Neil Armstrong took the first step onto the Moon, he declared, That’s one small step for a man, one giant leap for mankind.; Whereas Neil Armstrong and Buzz Aldrin planted the flag of the United States in lunar soil, recording the achievement of the country as the first to land on the Moon;
 Whereas Neil Armstrong and Buzz Aldrin placed a plaque on the Moon that reads, We came in peace for all mankind, recording the peaceful, scientific intent of the Apollo missions; Whereas the Apollo 11 crew collected lunar samples and conducted experiments to gain a better understanding of the composition of the Moon and conditions on its surface;
 Whereas the Lunar Laser Ranging Retroreflector installed by the Apollo 11 crew is still used to measure the distance of the Moon from the surface of the Earth;
 Whereas the success of the Apollo 11 Moon landing was due to the skill, dedication, and collective effort of tens of thousands of workers, scientists, engineers, and contractors of the United States;
 Whereas the trajectory calculations of Katherine Johnson and other mathematicians in the computer pool at NASA were critical to the design of the Apollo 11 mission and the rendezvous of the Apollo 11 Lunar Lander with the Command and Service Module in lunar orbit;
 Whereas the Apollo 11 mission demonstrated the focus and capability of the scientific community of the United States and established the United States as the world leader in space exploration;
 Whereas the Apollo 11 Moon landing was broadcasted live over radio and television to millions across the world;
 Whereas, 50 years later, the Apollo 11 Moon landing continues to inspire national scientific efforts in space, medicine, and other fields; and
 Whereas the knowledge and experience gained from the Apollo space program continues to inform missions to Mars, the far reaches of the solar system, and beyond: Now, therefore, be it
	
 That Congress— (1)celebrates the 50th anniversary of the Apollo 11 Moon landing;
 (2)honors the bravery and skill of the crew of Apollo 11, Neil Armstrong, Edwin E. Buzz Aldrin, and Michael Collins; (3)commends the efforts of all individuals of the United States who contributed to the achievement of the Apollo 11 Moon landing, exemplifying a cooperative effort on a national scale that continues to inspire scientific progress; and
 (4)supports the continued leadership of the United States in the exploration and utilization of space through human spaceflight.
			